      Case 5:20-cv-03229-TC-ADM Document 25 Filed 05/03/21 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


RONNIE ALLEN BELLAMY JR.,

                         Plaintiff,

vs.                                               Case No. 20-3229-SAC

WARDEN SAM CLINE, et al.,

                         Defendants.


                                   O R D E R

      On January 13, 2021, the court issued a screening order and

directed plaintiff to show cause why this case should not be

dismissed or file an amended complaint.               Doc. No. 17.   This case

is now before the court for additional screening after plaintiff

filed a “response” (Doc. No. 23) and an amended complaint (Doc.

No. 24) in reaction to the initial screening order. Plaintiff’s

five-count amended complaint is virtually the same as the original

complaint, but the “response,” which the court shall treat as an

exhibit   to   the     amended   complaint,     contains   a   statement   from

plaintiff which contains some new allegations.              The court applies

the same screening standards set out in the first screening order.

      Count One

      Count    One    concerns   events    at   the    ElDorado   Correctional

Facility (EDCF) on September 3, 2019.                 Plaintiff alleges that




                                       1
      Case 5:20-cv-03229-TC-ADM Document 25 Filed 05/03/21 Page 2 of 8




defendants Dylan Darter, Alex McCollough, Dustin Randolph and John

Cannon:

      had knowledge that an offender planned to attack and try
      to kill the plaintiff when they came into possession of
      an intercepted ‘kite” . . . that articulated that
      offender Kidd, in order to obtain his “AB” patch, was to
      stab and kill the plaintiff. Defendants failed to act
      on the information, knowing offender Kidd was housed in
      the same cell with the Plaintiff, hence allowing the
      attack to occur.

Plaintiff’s response (Doc. No. 23 at p. 16) further alleges that

defendant Randolph had prior knowledge of a possible attack.

      The   Eighth   Amendment    requires    that   prison    officials    act

reasonably to guarantee the safety and well-being of prisoners.

Farmer v. Brennan, 511 U.S. 825, 832–33 (1994). To state an Eighth

Amendment failure to protect claim, a plaintiff must allege facts

which plausibly show that:            1) he faced conditions posing a

“substantial risk of serious harm” to his health or safety; and 2)

the defendant was “deliberately indifferent” to those risks.                See

id. at 837. To demonstrate deliberate indifference, a plaintiff

must allege facts which plausibly show that the defendant both

knew of and disregarded a substantial risk of serious harm to his

health and safety. Id.

      Upon review, the court finds that plaintiff has stated a

plausible claim for relief in Count One.1



1 “[A] well-pleaded complaint may proceed even if it strikes a savvy judge that
actual proof of those facts is improbable . . .” Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 556 (2007).

                                       2
     Case 5:20-cv-03229-TC-ADM Document 25 Filed 05/03/21 Page 3 of 8




     Count Two

     In Count Two plaintiff alleges that defendants Dylan Darter

and Alex McCollough “having prior knowledge of an imminent threat,

were present outside Plaintiff’s cell, witnessed offender Kidd

attack Plaintiff with a knife, causing serious injury, and made no

attempt to stop the offender, allowing Plaintiff to be stabbed

eight (8) times.”   Plaintiff states in his attached materials that

he woke up bleeding profusely and that inmate Kidd was yelling at

plaintiff to get out while officers were standing at the door of

the cell.   Doc. No. 24-1, p. 12.       Thus, plaintiff does not allege

that he saw officers waiting outside his cell while Kidd attacked

him, that he witnessed their actions or non-action during the

attack, or that they lingered outside his cell during the attack.

Plaintiff does not allege when the officers were aware of the

attack, how they reacted once they knew of the attack, and what

they may have said or done when they arrived at his cell. Plaintiff

does state that “no signal was called” by the officers, but also

alleges that there was a request for help over a walkie-talkie.

Doc. No. 24-1, p. 11.

     The court concludes that plaintiff has not stated a plausible

claim for relief in Count Two.          Plaintiff does not allege facts

plausibly showing that defendants were deliberately indifferent to

a substantial risk of harm to plaintiff during and after the attack

in his cell.

                                    3
      Case 5:20-cv-03229-TC-ADM Document 25 Filed 05/03/21 Page 4 of 8




      Counts Three, Four and Five

      In Count Three, plaintiff alleges that unnamed defendants

(“Does 9-11”) failed to ensure adequate medical care for plaintiff.

Count Four alleges that plaintiff was transferred to EDCF from

Lansing   Correctional     Facility       (LCF),   but   that    he   was   not

appropriately housed with similarly situated offenders and failed

to receive proper mental health treatment.2          Plaintiff states that

Count Four applies to defendants Warden Sam Cline, Maria Bos (a

classification administrator), and Dustin Randolph.                   In Count

Five, plaintiff asserts that defendants Warden Ron Baker, Deputy

Warden Collette Winklebauer, Deputy Warden Rainey, Major Bailey,

Investigators Ball and Gift, and “Does #1-4” were “complicit in

the murder of plaintiff’s family and the psychological torment of

plaintiff while at LCF.”

      The court shall dismiss these claims first because plaintiff

does not adequately allege the personal participation of specific

and   identifiable     defendants     in    the    alleged      constitutional

violations.    See Walker v. Mohiuddin, 947 F.3d 1244, 1249-50 (10th

Cir. 2020)(dismissing Eighth Amendment action against doctor where

allegations failed to make clear exactly what he was alleged to

have done or what he knew about inmate’s condition); see also


2 In the original screening order, the court mistakenly stated that in Count
Four plaintiff alleged that he was transferred from EDCF to LCF and was not
appropriately housed with similarly situated offenders and did not receive
proper mental health treatment. Plaintiff alleges a transfer from LCF to EDCF
in the original complaint and the amended complaint.

                                      4
       Case 5:20-cv-03229-TC-ADM Document 25 Filed 05/03/21 Page 5 of 8




Jackson v. New Mexico Public Defender’s Office, 361 Fed.Appx. 958,

(10th Cir. 2010)(dismissing conclusory Eighth Amendment claims that

name no individuals).           Second, plaintiff has failed to alleged

facts which demonstrate an Eighth Amendment violation.                  “A prison

official’s deliberate indifference to an inmate’s serious medical

needs violates the Eighth Amendment.”                Sealock v. Colorado, 218

F.3d    1205,    1209   (10th   Cir.    2000).       “Deliberate    indifference

involves both an objective and a subjective component.                          The

objective component is met if the deprivation is sufficiently

serious. Id. “The subjective component is met if a prison official

knows of and disregards an excessive risk to inmate health or

safety.”        Id.     Negligent      diagnosis    or    treatment,    even   what

constitutes      medical   malpractice,       is    not   enough   to   support   a

constitutional violation.           Perkins v. Kan. Dep't of Corrections,

165 F.3d 803, 811 (10th Cir. 1999).                “[T]he subjective component

is not satisfied, absent an extraordinary degree of neglect, where

a doctor merely exercises his considered medical judgment.”                    Self

v. Crum, 439 F.3d 1227, 1230 (10th Cir. 2006).

       Count Three fails to allege facts describing particular acts

or omissions by identifiable persons which amount to deliberate

indifference to a serious medical need.                   In general, materials

plaintiff has filed with his amended complaint and “response”

indicate that, after he was stabbed on September 3, 2019, he was

taken from his cell to receive medical attention at EDCF and then

                                          5
       Case 5:20-cv-03229-TC-ADM Document 25 Filed 05/03/21 Page 6 of 8




placed in an ambulance where he was driven to Wesley Medical Center

in Wichita.        There he received treatment and was returned to EDCF.

Some days later, a follow up visit was made to Wesley Medical

Center.      Plaintiff fails to identify or describe actions or

omissions     by    particular   persons            which   demonstrate     deliberate

indifference to plaintiff’s serious medical needs.                        He indicates

that there was a delay in treating him before and after he went to

Wesley Medical Center, but he does not describe what specifically

should have been done, who should have done it, and how he suffered

from the delay or omission of treatment.

       In Count Four plaintiff alleges that when he transferred from

LCF to EDCF he was not housed with similarly situated offenders

and    did   not    receive   proper    mental         health    treatment.       While

plaintiff identifies specific defendants, he does not describe

what specific actions they took or failed to take and how these

actions or omissions violated the Eighth Amendment’s guarantees

against “cruel and unusual punishment” and inhumane conditions of

confinement.        Plaintiff does not describe how each defendant acted

to deny plaintiff housing with a “similarly situated offender” or

how this failure was taken with an awareness of an excessive risk

of harm.       He also does not describe how he was denied proper

mental health treatment, why the treatment was inadequate, or how

the defendants’ actions or omissions could plausibly be considered

as    deliberate     indifference      to       a   serious     medical   need.     The

                                            6
       Case 5:20-cv-03229-TC-ADM Document 25 Filed 05/03/21 Page 7 of 8




knowledge element of deliberate indifference is subjective, not

objective knowledge, meaning that the official must actually be

aware of the existence of the excessive risk; it is not sufficient

that the official should have been aware.         See Farmer, 511 U.S. at

837.

       Finally, Count Five and plaintiff’s connected materials do

not contain well-pleaded non-conclusory factual allegations which

plausibly describe how any of the named defendants participated in

the murder of plaintiff’s family or plaintiff’s psychological

torment while plaintiff was at LCF.           Therefore, this count shall

be dismissed.

       Conclusion

       For the above-stated reasons, the court shall order that

Counts Two, Three, Four and Five be dismissed without prejudice.

The court directs the Clerk to prepare waiver of service forms

pursuant to Rule 4(d) of the Federal Rules of Civil Procedure to

be served upon defendants Dylan Darter, Alex McCollough, Dustin

Randolph and John Cannon.        Plaintiff shall be assessed no costs

absent a finding by the court that plaintiff is able to pay such

costs.      Plaintiff   has   the   primary   responsibility    to   provide

sufficient name and address information for the waiver of service

forms or for the service of summons and complaint upon a defendant.

See Nichols v. Schmidling, 2012 WL 10350 *1 (D.Kan. 1/3/2012);

Leek v. Thomas, 2009 WL 2876352 *1 (D.Kan. 9/2/2009).             If waiver

                                      7
    Case 5:20-cv-03229-TC-ADM Document 25 Filed 05/03/21 Page 8 of 8




of service forms or summons cannot be served because of the lack

of name and address information, and correct address information

is not supplied to the Clerk of the Court, ultimately the unserved

parties may be dismissed from this action.      See Fed.R.Civ.P. 4(m).

     IT IS SO ORDERED.

     Dated this 3rd day of May 2021, at Topeka, Kansas.




                            s/Sam A. Crow__________________________
                            U.S. District Senior Judge




                                   8
